Warren App. No. CA2000-03-025. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Entry Granting In Part Motion to Certify Conflict filed November 13, 2000, at page 2:
“[WJhether an edge drop on the berm of a county or city road, in and of itself, constitutes a nuisance within the meaning of R.C. 2744.02(B)(3).”
Sua sponte, cause consolidated with 00-2004, Haynes v. Franklin, Warren App. No. CA2000-03025.
The conflict case is Thompson v. Muskingum Cty. Bd. of Commrs. (Nov. 12, 1998), Muskingum App. No. CT98-0010, unreported, 1998 WL 817826.